OFFICE    OF THE ATTORNEY    GENERAL   OF TEXAS
                           AUSTIN




Rnilroad Comm%rrion of Texar
Awtin, Texam
Gentlemsn I




these que8tlaM



                                    e ve bound   to   pro-




                   onoy is appropriated for the en-
                  either bill; and, In riev a? t&r
     faet, may the Coxmlralon we any other aan%es ln
     the addntrtratlon and enforotaent of either of
     them bills tn vholrsor Lo prct?'

          A reading of raid tvo Aatr pl~%Wly rhws that ther
both deal with the 11tme        aotter, that la, the regula-
tion of the bunineas genera y referred to am "trwel bureaus,"
Railroad CommIaaion of Texas, page e


As reepecte your first question, there ia ouly,one dlfferenos
between the two Acts, vhlah in our opinion merits diaouaaian.
             Sectlon 11 of Artiale gild, read8t

          'Eaah and every broker ahall keep 011aaou-
    rate reoord of eaoh and every oontraot, agree-
    ment, or arrangement for transportation ohioh
    he OF it my maIcevlth every peraon traveling,
    or deriring to travel, vlth rhcm the broker may
    aontract or arrange transportation, on much
    fog% and WXdM.rihg ruoh information a~ the
    Comm.laaFon may preaeribe eud requfre. Spoh
    reoord rhall be open to lnapeotlon to amy 8her-
    ifi, constable, Couutr or Dlatrict   Attorney,
    and to my offioer, agent, tnapeator,      or other
    sllrpZoyeeof the Railroad Ckmml8alon at all tiua.
    8wh PeoOrda mh-~llnot be dertroyed until after
    the klrplrstlonof three (3) rear*, and then
    Only after eii order of the Ccnmalialonauthor-
    1sI.q the deatruotlon thereof,'
             8eotlm   6   of   the atore reoent   hot provldear
          "Ever7 tranrportatlon agent ahsll rrin-
     tti and keep for not lera f&a13two (p) Wwan
     ap evrot reaord, on Soma to be Wovided b7
     the Commlaaion,   of d.l tYW#&iOM     W *u&i
     agent, inoludlng: (1) mouut Pad to h.%mbY
     each person trenrported,   md  by sag motm Car-
     rier, and rmaue of eaoh 8uab PayOri (2) PO-f,
     Of   dO8tinotlWJ     (3) ILtaa@Of motor      O-%w
           -e    of’ driver  of the YeNale        WsdJ   md
         lioenae number or other Identlflootlon
     plate number, end make end motor nlprrber
                                             of t&
     vehicle. Every tranaportatian    ent ahall by
     the tenth (10th day Of Osoh POnT a* file vith
     the county Clerk of the oounty in vhiah he 18
     licenm.& to do buaineaa under thla Act, 0 veri-
     fied COPY of the above reoord for the month
     next preaeding the date,of 8wh filins, ad
     the County Clerk shall k eepluah reaorda for
~~lroad         Commlaslon of Texas,   pqpa 3


     not leas than tvo (2) year8 from the date of fll-
     lug, And the aAue ahrll be rubjaot to inapeo-
     tlon by Any perron aa pub110 reoorda. A oertl-
     fled aopy of auoh record8, or any pArt thereof,
     duly certlfisd by the County Clerk in whore
     otfSce they we on ii&e, rh~ll be received am
     oompetent evidenoe In the trial of Any came
     wherein the eatlone of the trrnaportatlon a-
     gent nmking auah record8 Are in Isaue, or In
     my heArfng before the Railroad ComaIaalon, or
     under its jurladictlon, Involving the a&lox&a
     of the trrnaportation Agent m~klng auah reoorda."
             The nev legialatlon thua provide8 that the recotia
required to be kept by tranrportrtion      Agent8 #hall  IN filed in
the offlaea of the oounty olerka, ah~ll be opsn to iuapeotion
of all peraona,     And oertlfled oaplea thereof lsrybe reoelved
in evidence in oertaln oaae8.       The operetlon of rush trevel
bureAua ia A burineaa In the n(lturaof vh%oh it8 OpWAtiOn *ill
fwquently tend to bring About eneroA&aent8 upon reguSeP1y
oertlfIoAted caxrlorrrAnd 18 80 Qlorely aonneoted B$th the pub-
lio interest that the requirement that aueh reeorda ahAl be
filed in the aounty clerka offlcea urd the prorl8lon that
oortlfled copies thereof May be received In evidence ia oer-
Ubln  08868    oleely are reuomble     and rithin the paver of the
Leglalattwe tom&e. And, theRallroAdC0mm.laalon,         it8 mnployeer
dud other enforoement offioera of the State in the perioramnoe
of their    dutlea vould have the pover to Larpeat auoh reoorda.
Whether other pec8ona, priv8te partlou, vould hrre auoh right
bf inapebtloo,     AridIf 80, under M.&AtcoJ!uUtioua,Are WeBtim
vhleh ue do not Attempt to detemine.        !&A uuvera to those
queationa, whatever they tight be, would not Affeat the velid-
lty of the Aot A# A whole. In line vith our prior opinion,
20. o-657, ve .+naweryour fIrat queatfon In the affirmative.
          We nov Addream ourrelvea to yaw        reooud, third aad
fourth queatlona~
                 Froa~the opinion of Judge Short of the Cammlealcm of
Bp esla,        in the wee 0S BMk 9. tie Oouaty Cotton Q3.lCoi8pUy,
270 s.     v.    lw,  At PA@3 130, VC’ CIOWt
Rpilrvad Comd.aalon of Terse, pigs 4


          'In the 0888 of St. Imla 8. W. Ry. Co. v.-.'
     Key et al., S‘u&loe Odnea, mpeskirrgfor the
     Supreme Court of Texas, ln dlacuaalng a similar
     queatfon, uses thfa 1~ngtugA;
            "IfArticle 4227, A8 mandad, repeals Arti-
     Oh    279,    it
                  18 a repeA1 by irtQ#tiaAtiOn.     Suoh
     repeals ece not favored, And unless       there be A
     repugnsnay or inuon8lst6nay between tvo statutes,
     the general rule f6 that the latter till not re-
     peel the formar la the abaenar of ~xp@ess worda
     to that effaot. But the qwatlon        of repeal, like
     avery other que8tlon srlrlng upon the oouatrua-
     tfon of a Etatute,  must be solted by date
     Am neaz am amy be the Intent of tlm Ltqia
     oitinguogem v. Ustroua 8 Tex. 654 us parte
    V@b9qWSj            e6   %Xe   178~     &~in     V*   &tU%,    20    TOX.
     355.
            “He    MrMnu88         In    the   ema        earnet
          *'In Rogm8 t. VAtrOW (8 Tex. 65 58 Aar.
     Dao. NO), aupra, Judge Wheeler mya: ‘A aubse-
     qumit atatvte revlaing the rubjaot-awttep of A
     former oas, snd etldantly fstaaded ~8 A aubati-
     tute foP'lt,~:Althou@lit aontA&na a0 OXp&MS verds
     to   t&At    esseot,      must     operste      to   repenl   the    former
                            its provislonr Ppe revlaed
     to the extant to wl2lcG-i
     And supplied, so though a a~ubaequentstatute ba
     not repugnfmt In its provlaiona to a Swam one,
     yet if it v~s alesrly intended to preaarlbo the
     only rules whlah should Govern, it repeal8 the
     prior atatut6.*‘
            'The genaral rule, enunalated Above by the
     gg:s     iydt~~~~~&:foz~:%~e~~
     Judge Whselar, vh%ah x18 SolLoved by Judge OAlna8,
     am sbovk ntatsd, is   also  anun&Pated in ~hllea v.
     State, 1 Texaa. lypp,32, holding    the aat prohi-
     biting tenpin alley8 to be PAp8Aled by A later
     one providing for llcenaln&    than, and in Dlokenaen




                                                                                   .’
JMlroad Coamlerlon of Toxee, pqe    5


    t. State,38 Tea Cr. Rq 479* 41 S.W. 759, 43
    8. W. 520, holding that the v    law 1s implied-
    ly repealed    a later etatuto, and l.nTunetoll
    v. Wondley,“I
                5 Tex. 483, holdLag an cot oenoe~n-
    lng ahurohee is repealed by a law ooncrernlng
    oorporatlons. Ye have been unable to find any
    authority boaring dlreotlg on the mubjeut wbloh
    holds to the contrary.
          “In the eaee of State v. Boueton Ml    Corn..
    of Text+ (Tex.Glv. Appw) 194 8. W, 432, Chief
    JuetloeKey, Ln dlea ueelnga lUllar qaretion,
     eaye I
         "'Theml* ir wall rottlodthat,whoa a rub-
     moquontetatut*ahovmby ltu soatextthat it vaa
     intondodto embraceall the l&w upon the eubjoot
     dealt with, liuh etatuto will, br lmplloatian,
    ropeal ell formerlewe relatingto the mm lub-
    joot. 2he 6olVebtnoee of that rule 18 not eon-
     trovortod, and it 18 un?~coeouy    to eito arrthoF-
     itioe in eupport of It.‘”
          Vo quota from State w. T. & Eo. 0, Ry. CQ., Us    8. W.
53, error donled, at pap 55, a8 ~~llowet
           ‘Oaloeo thm    bo s ropu@aeaay or inoaruie-
     teneJ botwooJ3two etatutoe, thr 8OZkOFti rule le
     that the lattor will not ropeal   the roPsoF la tho
     aboenae of exproee wed8 to that offoat. But the
     quertlon of ropoal, like every other queetios
     uieing upon tho oonetruetlon OS a etatW.0, mqt
     b e lolved by dotorm+aine am near am mar bo tha
     lritontof the Lsglel&~o.      Raklway v. ty, 85
     Fox. 59, 22 8. Y. 665; ltogere v. Watroue,   8 ‘Pox.
     68, 5~3 &I. Deu. 100.   In the uaee flret olted
     Judge Qaln~~ quoter with approval   frcm Ragore
     v. lietroueae iollowrI (the lemo quotation Is
     made a8 ha8 already booa oepiod *bore.)’
          8. B. 301, 47th Legielature, eovere tho field iozmer-
lf oeoupied bg 8. B. 75, 46th Iioglslature,adadin ow epinlon